02-12-052-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00052-CV
 



John Faltynski, F&F Land Company, Inc., and
  Kelli Freeman as Administrator of the Estate of Harry Freeman


 


APPELLANTS




 
V.
 




Sonya Bell, Individually and as Surviving Parent
  and Representative of the Estate of Jeffrey Muriel, Jr., Deceased; Donald
  Cain, Sr., Individually and as Surviving Parent and Representative of the
  Estate of Donald Cain, Jr., Deceased; CYNTHIA DENTON, INDIVIDUALLY; DESSANDRA
  TATE, INDIVIDUALLY AND AS SURVIVING SPOUSE AND REPRESENTATIVE OF THE ESTATE
  OF CHARLES TATE, jR., DECEASED, AND AS NEXT FRIEND OF AALIYAH TATE, A MINOR;
  CHARLES TATE, SR., INDIVIDUALLY AND AS SURVIVING PARENT OF CHARLES TATE, jR.,
  DECEASED; TERESA COLEMAN JORDAN, INDIVIDUALLY AND AS SURVIVING PARENT OF
  CHARLES TATE, JR., DECEASED; AND VERNITA WALKER, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF CARL MELVIN FIELDS, JR., DECEASED


 


APPELLEES



 
 
------------
 
FROM THE 348th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On July
31, 2012, we notified appellants that their brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could dismiss the appeal for want of
prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have
not received any response.
Because
appellants' brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellants
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ. 

 
DELIVERED: 
August 23, 2012




[1]See Tex. R. App. P. 47.4.